Citation Nr: 0026717	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  97-30 584	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for a 
right knee disability, currently rated noncompensable.

2.  Entitlement to an increased (compensable) rating for a 
left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran served an active duty from September 1987 to 
September 1991.  In an April 1997 decision, the RO denied an 
increased (compensable) rating for a left ankle disability.  
In April 1997, the RO proposed to reduce the rating for a 
right knee disability from 10 percent to 0 percent, and the 
proposed reduction was carried out by a July 1997 RO 
decision.  The veteran appeals to the Board of Veterans' 
Appeals (Board) for restoration of the 10 percent rating for 
the right knee disability and for an increased (compensable) 
rating for the left ankle disability.  He testified at a 
Board hearing at the RO (i.e., Travel Board hearing) in 
November 1998.  In February 1999, the Board remanded the case 
for further development, and the case was subsequently 
returned to the Board.


FINDINGS OF FACT

1.  The veteran's right knee disorder was rated 10 percent 
from 1991 to 1997, when the RO reduced the rating to 0 
percent.  Sustained improvement of the veteran's right knee 
disorder is demonstrated, and it now produces no limitation 
of motion or instability.  

2.  In connection with his claim for restoration of a 10 
percent rating for a right knee disorder, and his claim for 
an increased (compensable) rating for a left ankle disorder, 
the veteran was repeatedly scheduled for VA examinations, but 
he failed to report for such VA examinations and has provided 
no good cause for his failure to report.


CONCLUSIONS OF LAW

1.  The rating for the veteran's right knee disorder has been 
properly reduced to a noncompensable rating, and restoration 
of the prior 10 percent rating for a right knee disorder is 
not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.105, 3.326, 3.327, 3.344, 3.655, 4.71a, Code 5260, 5261, 
5257 (1999).

2.  The claim for an increased (compensable) rating for a 
left ankle disorder must be denied due to failure to report 
for VA examination.  38 C.F.R. §§ 3.326, 3.327, 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from September 1987 to 
September 1991.  His service medical records show he 
periodically complained of left foot/ankle pain as well as 
right knee pain.  October 1988 X-ray studies of the left foot 
revealed pes planus deformity and degenerative osteophytes in 
the calcaneal cuboid joint anteriorly.  In February 1991, he 
was referred to the orthopedic clinic due to right knee pain.  
He reported he twisted his right knee in August 1990 and that 
he had pain ever since.  He underwent an MRI of the right 
knee in February 1991.  The impression was that the knee 
appeared to be within normal limits with the exception of 
some minimal joint effusion.  There was no evidence of medial 
meniscus tear.  February 1991 X-ray studies of the right knee 
were negative.  Physical examination of the right knee 
usually revealed that the knee was stable.  Examinations of 
the right knee also revealed he usually had a full range of 
motion, and no effusion, locking or joint line tenderness.  
Medical reports reveal he was diagnosed as having 
patellofemoral syndrome.  In July 1991, the veteran reported 
having left ankle pain for a long time.  He stated he had no 
history of trauma to the ankle.  He was diagnosed as having 
tendonitis of the left ankle. 

On December 1991 VA examination, the veteran reported he 
injured his right knee while pulling on a mooring line in 
August 1991.  He stated he twisted the knee at that time.  He 
reported he now had discomfort of the right knee pretty much 
every day.  He stated he had discomfort upon waking in the 
morning, when climbing stairs or when exerting himself 
physically.  He stated he had no problems with swelling, but 
had some instability about once a month.  He had no other 
associated symptomatology.  With respect to the left ankle, 
he reported he began having problems with his left ankle 
following prolonged standing or exertion in about 1988 or 
1989.  He stated he had left ankle pain after strenuous 
exertion and if he were on his feet for seven or eight hours 
a day.  He noted he had progressive problems with the ankle, 
involving pain and stiffness in the morning.  He related he 
would often limp for some time each morning, until he could 
gradually loosen up the left ankle.  He stated his left ankle 
pain was evaluated in service, but that he was not given any 
particular treatments other than Motrin.  He stated he was 
unable to jog more than about a mile or two due to left ankle 
pain and right knee pain.  

Physical examination of the right knee revealed moderated 
anterior/posterior instability, as well as, lateral 
instability.  There was also mild crepitus on flexion and 
extension.  There was a full range of motion of the right 
knee.  There was no swelling, redness or tenderness or other 
acute changes of the right knee .  Examination of the left 
foot revealed some mild valgus formation with mild to 
moderate pes planus.  There was also some tenderness in the 
medial aspect of the left ankle.  No swelling, redness or 
other acute changes and no instability were noted in the 
ankle.  The left ankle had good integrity of the joint 
medially and laterally.  The assessment was that the veteran 
was status post right knee injury in August 1991.  The 
examiner related that the anterior and posterior instability 
and crepitus suggested the possibility of some anterior 
ligament damage and other degenerative changes.  He was to be 
scheduled for X-ray studies.  With respect to the left ankle, 
the examiner stated that the veteran's stiffness in the left 
ankle in the morning was suggestive of post-traumatic 
degenerative changes, slowly progressive and well managed 
conservatively to date.  There was a mild valgus formation on 
the left ankle on today's examination with some tenderness 
medially but no swelling, redness or other acute changes.

X-ray studies of the right knee showed no evidence of 
degenerative change.  X-ray studies of the left ankle showed 
the ankle mortise was intact and the joint space was well 
maintained.  No osteophyte formation was identified.  There 
was no evidence of acute or remote fracture.  Mild 
degenerative change was present at the talonavicular joint.

The RO, in May 1992, granted service connection for a right 
knee disorder and assigned a 10 percent rating under Code 
5257, effective from September 1991.  The RO also granted 
service connection for residuals of a left ankle injury with 
mild arthritis, assigning a noncompensable rating effective 
from September 1991.  The RO stated the veteran had no 
limitation of motion of the left ankle.  The noncompensable 
rating for a left ankle disorder has remained in effect to 
date.

In January 1997, the RO received the veteran's claims for 
increased ratings for a right knee disorder, rated 10 percent 
disabling and for a left ankle disorder rated at a 
noncompensable level.

The veteran failed to report to a February 1997 VA 
examination.  His claims for increased rating was denied by 
RO rating decision dated in March 1997.

In March 1997, the veteran requested that he be rescheduled 
for a VA examination.  In April 1997, he underwent a VA 
examination of the right knee and left ankle.  During the 
examination, he claimed that while he was in the service he 
twisted his right knee.  He stated he had pain of the left 
ankle while lifting a heavy object, while walking, and while 
standing.  He stated he had a sharp continuous pain on his 
left ankle and had pain of the right knee, which was 
aggravated by walking.  On examination, the right knee 
appeared normal.  There was no swelling, tenderness or 
deformity.  Movement of the right knee showed no instability.  
Range of motion of the right knee revealed 0 degrees of 
extension and flexion to 140 degrees.  Examination of the 
left ankle showed no swelling, deformity, or tenderness.  
Range of motion studies revealed plantar flexion to 40 
degrees, and dorsiflexion to 10 degrees.  The diagnoses were 
no abnormality found on the right knee examination and no 
abnormality found on the left ankle examination.  

April 1997 X-ray studies of the ankles and knees revealed no 
significant bone pathology.

The RO, in April 1997, denied an increased (compensable) 
rating for a left ankle disorder, and proposed to reduce the 
rating for a right knee disorder from 10 percent to 
noncompensable.  The veteran was notified of the proposed 
reduction and instructed that if he disagreed with the 
proposed reduction he could submit medical or other evidence 
to show that a reduction would not be proper.

In July 1997, the RO reduced the rating for a right knee 
disorder from 10 percent to noncompensable, effective from 
October 1, 1997.

In a letter dated in June 1997, a VA physician stated the 
veteran's right knee was examined that day.  He stated the 
examination demonstrated mild patellar tendonitis, which 
would be treated with non-steroidal anti-inflammatory drug 
and physical therapy.

In a notice of disagreement submitted in August 1997, the 
veteran expressed his disagreement with the reduction of the 
rating for a right knee disorder from 10 percent to 
noncompensable.  He stated he was recently issued a knee 
brace and that he had twice the pain he had in 1991.  He 
reported he had not had any treatment for his knee.  He 
claimed that due to his right knee and left ankle 
difficulties the types of jobs he could do were limited.  He 
stated his right knee should be compensated at least 25 
percent and that his left ankle should be compensated as 10 
percent disabling.  He related he could not compete 
athletically.

In a September 1997 statement, the veteran related he had 
pain in the right knee and left ankle.  He stated he wore a 
knee brace.  He reported he had physical therapy for the 
right knee and left ankle disorders.  He indicated he was 
requesting a 10 percent rating for a right knee disorder and 
a 10 percent rating for a left ankle disorder.

In January 1998, the veteran sought a second opinion at 
Cleveland Clinic regarding his service-connected left ankle 
disorder.  During the evaluation in that month, he reported 
having pain in the left foot.  He stated he had occasional 
pain and swelling of the left foot, as well as difficulty 
walking on the left foot.  He related he always had flat 
feet.  He reported that his pain was progressively worsening 
over the last few months.  Physical examination revealed the 
veteran was in no apparent distress.  However, he was noted 
to have significant hind foot valgus, pes planus and forefoot 
abduction bilaterally, left greater than the right.  He was 
capable of dual limb rise, but incapable of a single limb 
rise on the left.  He had some tenderness along his medial 
posterior tibial tendon and navicular tubercle.  He had 
significant tenderness to palpitation on the dorsal 
navicular.  His subtalar range of motion on the left side was 
significantly limited and tender.  On the right side he had 
good subtalar motion and ankle motion.  His sensation was 
intact throughout.  X-ray studies of his ankles and left foot 
were obtained.  The studies showed significant talar sagging, 
good maintenance of his ankle and subtalar joints.  There 
appeared to be a dorsal fracture of the navicular, which was 
non-displaced and appeared chronic in nature.  He had 
significant lateral subluxation of his navicular in 
relationship to his talar head.  The examiner stated he could 
not rule out a talocalcaneal tarsal coalition.

The veteran's right knee was evaluated at Cleveland Clinic in 
January 1998.  On evaluation, the veteran complained of a 
long history of right anterior knee pain.  He stated it had 
been going on since he was in the Navy and suffered a minor 
twisting injury approximately 8 years ago.  He stated that 
there was some swelling associated with the injury and that 
X-ray studies done at that time were negative.  He related 
that since the service injury, he had recurrent anterior knee 
pain, especially with activity such as going up and down 
stairs and with squatting.  He reported he had occasional 
mild swelling but no locking or instability.  He said he 
performed knee exercises on a regular basis.  He reported he 
used an elastic knee sleeve, which he felt had not been 
helpful.  He related he had relief with discomfort with 
Ibuprofen.  He stated he worked in the deli department at a 
local supermarket.  He stated he was not involved in any 
sports and that he was currently being evaluated by Dr. 
Sferra for a fracture of his left hind foot.  Physical 
examination revealed the veteran had marked pes planus 
bilaterally.  Otherwise, his alignment was good.  Examination 
of the right knee showed he had no effusion.  He had about 10 
to 15 degrees of genu recurvatum, bilaterally.  There was no 
increased ligamentous laxity or joint line tenderness.  
McMurray testing was negative.  There was no tenderness on 
palpation of the quadriceps tendon, patellar tendon, or 
tibial tuberosity.  There was moderate tenderness on 
palpation of the medial and lateral patellar facets.  There 
was crepitus with patellar motion.  Compression and grind 
tests were markedly positive.  He had fairly good hamstring 
flexibility.  X-ray studies of the knee were remarkable only 
for a non-fused os of the tibial tuberosity.  The impression 
was right patellofemoral pain syndrome.

In June 1998, the veteran failed to report for a VA 
examination for the purpose of evaluating the severity of his 
right knee and left ankle disabilities.

In a July 1998 supplemental statement of the case, the RO 
cited the provisions of 38 C.F.R. § 3.326 and § 3.327 
concerning a veteran's obligation to report for VA 
examinations and reexaminations in connection with a 
compensation claim.  The RO also cited the provisions of 
38 C.F.R. § 3.655 to the effect that increased rating and 
other claims (other than original claims for compensation) 
are to be denied when a veteran, without good cause, fails to 
report for VA examination.

The veteran testified at a November 1998 Travel Board hearing 
that he had pain and occasional giving out of the right knee.  
He stated his right knee had given out approximately 3 times 
in the past.  He related his right knee disorder limited his 
physical activities such as walking and playing sports.  He 
reported he had problems negotiating stairs.  He stated he 
had no swelling of the knee.  He indicated he wore a knee 
brace, which did not help.  He stated he also had pain and 
some swelling in the left ankle.

In February 1999, the Board remanded the claims to the RO for 
further development which included scheduling the veteran for 
a VA examination and obtaining all recent treatment records 
pertaining to the right  knee and left ankle.  The remand 
reminded the veteran that, pursuant to 38 C.F.R. § 3.655, 
failure to report for a VA examination could result in denial 
of his claims.

In February 1999, the RO sent the veteran a letter asking him 
to identify (and provide release forms) all treatment for 
right knee and left ankle problems since 1997.  The veteran 
did not respond to this request.  The RO obtained recent VA 
treatment records, and such pertain to unrelated ailments.

In June 1999, the veteran was scheduled for a VA examination 
to evaluate his right knee and left ankle.  He did not report 
for the examination.  The RO then sent him a letter reminding 
him of his duty to report for examination, telling him that 
in accordance with 38 C.F.R. § 3.655 his claims could be 
denied for failure to report for examination, and asking him 
whether he was now willing to report for examination.  In 
August 1999, the veteran requested that he be rescheduled for 
a VA examination; he said he was out of town working at the 
time of the last examination.  He was rescheduled for VA 
examination for September 1999.  He failed to report for the 
rescheduled examination.  The RO then sent him a letter 
reminding him of his duty to report for examination, telling 
him that in accordance with 38 C.F.R. § 3.655 his claims 
could be denied for failure to report for examination, and 
asking him whether he was now willing to report for 
examination.  To date, the veteran has not contacted the RO 
for the purpose of rescheduling the VA examination and he has 
not provided a reason for not reporting to the September 1999 
examination.

II.  Analysis

The veteran's claims for restoration of a 10 percent rating 
for a right knee disorder and for a compensable rating for a 
left ankle disability are well grounded, meaning plausible.  
The file shows that the RO has properly developed the 
evidence, to the extent possible, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. § 
5107 (a).  In February 1999, the Board remanded the claims to 
the RO for further development.  This development included 
scheduling the veteran for a VA examination and giving him an 
opportunity to submit additional evidence. The veteran failed 
to report for the VA examination and he did not respond to a 
letter requesting additional treatment records.  The duty to 
assist is not a one-way street, and the veteran has failed to 
cooperate in developing his claims.  Wood v. Derwinski, 1 
Vet.App. 190 (1991).

A.  Restoration of a 10 percent rating for a right knee 
disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluation shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In 1997, the RO reduced the rating for the veteran's right 
knee disorder from 10 percent to noncompensable.  In reducing 
the rating, the RO complied with the procedures of 38 C.F.R. 
§ 3.105(e).  As summarized in Brown v. Brown,  5 
Vet.App. 413, 419 (1993), another regulation, 38 C.F.R. 
§ 3.344, provides that, for disability ratings which have 
been in effect at the same level for 5 years or more, the 
following requirements must be met in reducing ratings: 

(1) there must be a review of "the 
entire record of examinations and the 
medical-industrial history. . . to 
ascertain whether the recent examination 
is complete"; (2) "[e]xaminations less 
full and complete than those on which 
payments were authorized or continued 
will not be used as a basis of 
reduction"; (3) "[r]atings on account 
of diseases subject to temporary and 
episodic improvement . . .will not be 
reduced on any one examination, except in 
those instance where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated"; and (4) "[al]though 
material improvement in the physical or 
mental condition is clearly reflected, 
the rating agency will [consider] whether 
the evidence makes it reasonably certain 
that the improvement will be maintained 
under the ordinary conditions of life".  

A review of the record reveals that the veteran's service-
connected right knee disorder has been rated as 10 percent 
disabling from 1991 to 1997.  Thus, the provisions of 
38 C.F.R. § 3.344 are for application.  Brown, supra. 

The veteran's right knee disorder was initially rated 10 
percent disabling from September 1991 under 38 C.F.R. 
§ 4.71a, Code 5257.  This code provides a 10 percent rating 
for slight recurrent subluxation or lateral instability of 
the knee.  When such is not shown, a 0 percent rating is to 
be assigned.  38 C.F.R. § 4.31.  The RO assigned the veteran 
a 10 percent rating based on a December 1991 examination  
showing instability of the right knee.  Other physical 
findings at that time showed the right knee had a full range 
of motion, no swelling, redness, tenderness or other acute 
changes.

The reduction of the veteran's rating for a right knee 
disorder was based on a VA examination in 1997.  The RO and 
the Board has attempted to have the veteran undergo further 
examinations for the purpose of determining the severity of 
the right knee disorder; however, he failed to report to 
these scheduled examinations.  Nonetheless, the Board finds 
that the 1997 examination report standing alone is at least 
as full and complete as the examination relied on for the 
prior 10 percent rating.  The 1997 examination report reveals 
the veteran's right knee had no swelling, tenderness, 
deformity, or instability.  His right knee had a full range 
of motion (0 degrees extension to 140 degrees of flexion).  
X-ray studies of the right knee revealed no significant bone 
pathology.  The Board finds that this evidence sufficiently 
demonstrates that the veteran's right knee has undergone 
sustained material improvement which would be maintained 
under the ordinary conditions of life, and the condition is 
now no more than 0 percent disabling.  38 C.F.R. § 4.71a, 
Codes 5257, 5260, 5261.

Sustained material improvement is further evidenced by a 
January 1998 private evaluation report.  Physical examination 
at this time revealed no effusion, there was no increased 
ligamentous laxity or joint line tenderness, and McMurray 
Testing was negative.

In short, a review of the evidence reveals that the veteran's 
right knee disorder is manifested by subjective complaints of 
pain.  He has no instability of the knee and he has a full 
range of motion of the knee.  There is no objective evidence 
of limitation of motion of the right knee due to pain on use, 
and certainly not additional limitation to the extent 
necessary for a higher rating under the limitation of motion 
codes.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Codes 5260, 5261; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Given the foregoing, the Board finds that the preponderance 
of the evidence is against restoration of a 10 percent 
rating; the benefit-of-the doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

The Board notes that there is an additional reason why this 
claim must be denied.  Regulations provide that veterans have 
an obligation to report for VA examinations and 
reexaminations which are scheduled in connection with their 
claims, and if a veteran, without good cause, fails to report 
for such examination, an increased rating or other claims 
(other than an original compensation claim) are to be denied.  
38 C.F.R. §§ 3.326, 3.327, 3.655; Engelke v. Gober, 10 
Vet.App. 396 (1997).  Both before and after the Board's 
remand, the veteran failed to report for VA examinations 
which were scheduled in connection with this disability.  He 
has provided no good cause for failure to report for VA 
examination.  Both the Board and RO have informed him that 
under such circumstances his claim could be denied.  After 
review of the record, the Board holds that failure to report 
for VA examination provides another basis for denial of this 
claim.

B.  Increased (compensable) rating for a left ankle disorder

Although the veteran has an obligation to report for VA 
examinations and reexaminations in connection with his claim 
for an increased rating for a left ankle disorder, he has 
repeatedly failed to report for such examinations which were 
scheduled to determine the severity of the disorder; he has 
provided no good cause for failure to report; and both the 
Board and RO have informed him that under such circumstances 
his claim for an increased rating could be denied.  The Board 
has no choice but to deny this increased rating claim due to 
the veteran's failure to report for VA examination.  38 
C.F.R. §§ 3.326, 3.327, 3.655; Engelke v. Gober, 10 Vet.App. 
396 (1997).


ORDER

Restoration of a 10 percent rating for a right knee disorder 
is denied.

An increased (compensable) rating for a left ankle disorder 
is denied.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

